Citation Nr: 1113585	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-39 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to basic eligibility for assistance in acquiring specially adaptive housing.

2.  Entitlement to basic eligibility for assistance in acquiring a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to November 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  The Veteran has been in receipt of a 60 percent disability rating for being status post laminectomy with fusion of the lumbosacral joint and radicular pain since March 7, 1990, and has also been in receipt of Individual Unemployability since March 7, 1990.

2.  The Veteran has a permanent and total service-connected disability due to the loss of use of the bilateral lower extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2010).

2.  The appeal for entitlement to a special home adaptation grant is moot, for the reason that a special home adaptation grant under 38 U.S.C.A. § 2101(b) is available only where a claimant is not eligible for the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  38 U.S.C.A. § 2101(b) (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). As discussed in detail above, sufficient evidence is of record to grant the matter on appeal. Therefore, no further notice or development is needed.

Regulations and Analysis

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability which: (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a(b). The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

In this case, the Veteran has been in receipt of a 60 percent disability rating for status post laminectomy with fusion of the lumbosacral joint and radicular pain since March 7, 1990.  He is also in receipt of Individual Unemployability from the same date.

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2008 to determine if he necessitated specially adapted housing.  The examiner indicated a history of a lumbar laminectomy discectomy with a surgical fusion of L5-S1in 1984.  There was a second back surgery in 1990, which was a L4-5 and L5-S1 hemilaminectomy with formainotomies.  Since 1990, the Veteran reported that his left lower extremity has been chronically numb, with tingling.  He has also had right lower extremity pain and burning if he stood on it for any length of time.  The examiner indicated that the Veteran used orthotic inserts, two crutches and a wheelchair and was unable to walk more than a few yards.  The examiner summarized that the Veteran typically ambulates in a motorized scooter and could ambulate very short distances with bilateral Canadian crutches.  The Veteran had poor balance and very poor propulsion, limiting his ambulation even when using crutches.  The Veteran was deemed a significant fall risk and his range of motion was significantly limited.

Given the foregoing, the Board finds that the evidence is sufficient to show that the Veteran has a permanent and total service-connected disability due to the loss of use of the bilateral lower extremities that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  Indeed, even with the use of crutches he can only ambulate very short distances with a high risk of fall.  The uncontradicted medical opinion indicates that the Veteran has lost the use of his bilateral lower extremity and essentially cannot ambulate without the aid of braces, crutches, canes, or a wheelchair.  The regulatory definition of "preclude locomotion" has been met--the Veteran has a longstanding need "for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible."  See 38 C.F.R. § 3.809(d).  All statutory and regulatory criteria for eligibility for specially adapted housing have been met. Accordingly, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is established.

In light of the grant of entitlement to specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).


ORDER

Entitlement to specially adapted housing is granted.

The issue of entitlement to a special home adaptation grant is moot; the appeal as to this issue is therefore dismissed.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


